Citation Nr: 0717835	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-43 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased rating for residuals of a 
right ankle disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.

The reopened claim of entitlement to service connection for 
an acquired psychiatric disorder and entitlement to an 
increased rating for residuals of a right ankle disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in July 1997, the 
RO denied the veteran's application to reopen a claim of 
service connection for an acquired psychiatric disorder.

2.  The evidence received since the July 1997 RO decision, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision that denied the veteran's 
application to reopen a claim of service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005).

2.  Evidence received since the July 1997 RO decision is new 
and material, and the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.

Because the decision below represents a grant of that portion 
of the claim that is being addressed, there is no need to 
further discuss the impact of the VCAA on this matter.  
Further assistance requirements will be addressed in the 
remand.

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in May 2003), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A September 1989 rating decision denied service connection 
for an acquired psychiatric disorder (mental disorder), and 
by a rating decision dated in July 1997, the RO denied the 
veteran's application to reopen a claim of service connection 
for an acquired psychiatric disorder.  The veteran did not 
appeal the July 1997 rating decision, and it became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for an acquired psychiatric 
disorder in May 2003.  In a rating decision in December 2003, 
the RO again denied the veteran's petition to reopen the 
claim, and the present appeal ensued.

Evidence received since the July 1997 rating decision 
includes a service medical record pertaining to the veteran 
(none of the veteran's service medical records had been 
previously of record), a Report of Medical history dated in 
September 1971.  The September 1971 record reflects that the 
veteran indicated that he had depression or excessive worry 
and nervous trouble.  It was further noted that the veteran 
had many problems in the military related to his basic 
personality disturbance, which, it was observed, was the 
reason for his separation from the military.

As the September 1971 service medical record pertains to an 
unestablished fact necessary to substantiate the claim (i.e., 
medical evidence of in-service incurrence or aggravation of 
an injury or disease), it raises a reasonable possibility of 
substantiating the claim, and is both new and material.

In short, the Board concurs with the RO that the claim of 
service connection for an acquired psychiatric disorder must 
be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.


REMAND

A review of the claims file reveals that the issues on appeal 
are not yet ready for appellate review.

The Board observes that this case involves a rebuilt claims 
file.  The original file was evidently lost prior to October 
1987.  As noted, with the exception of the Report of Medical 
history dated in September 1971, none of the veteran's 
service medical records are associated with the claims file.  
While a deferred rating decision dated in September 1988 
noted that an attempt to develop for service medical records 
should be undertaken, the Board can not determine what steps 
were carried out.  While it is likely that the service 
medical records have been lost, a request for them should be 
made, and, at the same time, a request for the veteran's 
personnel records should be undertaken.  The Board notes that 
the veteran's service has not been verified, but, more 
importantly, the Board notes that the personnel records may 
contain information pertaining to the veteran's psychiatric 
condition during service.  In this regard, the Board notes 
that the September 1971 service medical record appears to 
indicate (box 5) that the veteran was administratively 
separated from the service.

As there is evidence that establishes that the veteran had 
some mental health problems during his military service 
related to the disability on appeal, the Board finds that 
affording the veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the veteran's psychiatric disability and his military 
service would be helpful in this case.  38 C.F.R. 
§ 3.159(c)(4).

As for the issue of entitlement to an increased rating for 
right ankle disability, the Board notes that the veteran last 
underwent a VA rating examination for that disability in May 
2003.  In his December 2004 substantive appeal, the veteran 
essentially indicated that his left ankle disability had 
worsened over time.  As the examination was approximately 
four years ago, and the veteran has claimed the disability 
has worsened, the Board finds that the veteran should be 
afforded the appropriate VA examination to rate the right 
ankle disability.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following:

1.  The AOJ should contact the National 
Personnel Records Center and request that 
NPRC provide any and all medical and 
personnel records associated with the 
veteran's period of active service.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should offer an opinion, based on a 
review of the record, as to whether it is 
at least as likely as not that any 
current psychiatric disability is related 
to the veteran's military service.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination. 

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected right ankle disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

4.  The claims of entitlement to service 
connection for an acquired psychiatric 
disorder and entitlement to an increased 
rating for residuals of a right ankle 
disability should again be adjudicated 
with consideration of any and all 
additional evidence.  If any of the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


